Filed 9/18/20 P. v. Martinez CA2/6
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


THE PEOPLE,                                                  2d Crim. No. B302104
                                                          (Super. Ct. No. 2019024632)
     Plaintiff and Respondent,                                 (Ventura County)

v.

LISBETH MARTINEZ,

     Defendant and Appellant.


       Lisbeth Martinez appeals a judgment claiming a probation
condition the trial court imposed is invalid. She pled guilty to
possession for sale of a controlled substance. (Health & Saf.
Code, § 11378.) Her probation condition required her to consent
to a search without a warrant for any cell phone she has. We
conclude, among other things, that this probation condition as
applied to the facts in this case is invalid. We strike this
probation condition and otherwise affirm.
                               FACTS
       On July 28, 2014, police officers responded to a report
about people loitering in an alley. Martinez was present. In
response to a question by a police officer, she said she had a
methamphetamine pipe on a blanket where she was sitting.
       In a search of a backpack, police found plastic baggies of
methamphetamine. Martinez told police that she sleeps on the
streets and is unemployed. She sold some baggies of drugs for
$10 each. She did that “in order to afford a motel room.” Police
arrested her. There was no evidence that Martinez had ever used
a cell phone in connection with any crime or that she had ever
possessed a cell phone.
       The probation department said Martinez is “a 26-year-old
female . . . without a significant criminal history.” She “appears
to be willing to comply with the terms of probation.” She had
been living on the streets because “she did not want to live with
her parents and their rules.” Martinez said she will “move back
in with her parents so she will not have to stay on the streets.”
The probation officer said Martinez’s “ORAS [Ohio Risk
Assessment System] screening” score was “18,” “indicating a
low/moderate risk to reoffend in the community.” The risk factor
of reoffending based on the designated factor of her criminal
history was a score of “1,” which is a “low” risk level. In
recommending probation, the probation officer said, “Hopefully,
[Martinez] will take this opportunity to turn her life around and
find more productive activities to better herself.”
       After pleading guilty to possession for sale of a controlled
substance, the court suspended imposition of a sentence and
placed her on 36 months of formal probation. Probation condition
No. 30 provided, “You hereby consent to search of any cellular
telephone under your control, by a probation officer or peace
officer, at any time, with or without a search warrant, warrant of
arrest, or reasonable cause. You must provide the pass code to




                                2
the probation officer or peace officer at any time, when asked to
do so.” The trial court overruled Martinez’s objection to this
condition.
                             DISCUSSION
                                Forfeiture
       Martinez contends her probation search condition involving
cell phones is invalid and unconstitutional.
       The People claim these issues were forfeited because
Martinez’s trial counsel did not properly raise them in the trial
court. We disagree.
       Martinez’s counsel specifically asked the trial court to
strike this condition. Counsel argued: 1) the condition was
“overbroad”; 2) it was in conflict with In re Ricardo P. (2019) 7
Cal. 5th 1113, where our Supreme Court set standards for cell
phone searches; and 3) there was no factual or evidentiary
support for such a condition because Martinez never used a cell
phone to commit any crime. Counsel’s objections properly gave
the trial court notice of the basis for the objections to the search
condition.
                  Validity of the Probation Condition
       Martinez contends that because there is no evidence that
she had ever used a cell phone to commit any crime, this cell
phone search condition is invalid. We agree.
       “Warrantless searches are justified in the probation context
because they aid in deterring further offenses by the probationer
and in monitoring compliance with the terms of probation.”
(People v. Robles (2000) 23 Cal. 4th 789, 795.) “[P]robation search
conditions serve to promote rehabilitation.” (Ibid.)
       But “ ‘[a] probation condition that imposes limitations on a
person’s constitutional rights must closely tailor those limitations




                                 3
to the purpose of the condition to avoid being invalidated as
unconstitutionally overbroad.’ ” (People v. Olguin (2008) 45
Cal. 4th 375, 384.)
       Searches of cell phones “implicate privacy concerns far
beyond those implicated by the search” of other items. (Riley v.
California (2014) 573 U.S. 373, 393 [189 L. Ed. 2d 430, 446].) The
cell phone may contain a “digital record of nearly every aspect” of
the owner’s life “from the mundane to the intimate.” (Id. at
p. 395.) Consequently, “the Supreme Court has recently granted
heightened protection to cell phone data.” (United States v.
Wanjiku (7th Cir. 2019) 919 F.3d 472, 484.) Courts have
therefore drawn sharp distinctions between traditional probation
conditions that allow warrantless searches of the probationer’s
property, and searches that involve cell phones and stored
electronic data. (In re I.V. (2017) 11 Cal. App. 5th 249, 262.)
       Probation conditions authorizing warrantless searches of
cell phones must be supported by an adequate factual showing in
the record. (In re Alonzo M. (2019) 40 Cal. App. 5th 156, 166.)
       In In re Ricardo P., supra, 7 Cal. 5th 1113, our Supreme
Court held an electronic device probation search condition for a
juvenile was invalid. It ruled such a condition authorizing
warrantless searches of passwords and cell devices invaded a
significant privacy interest and there was no evidence in that
case to support such an intrusion. The court looked to the
juvenile’s prior history to determine the basis for the justification
for the condition. It concluded, “[N]othing in the record suggests
that Ricardo has ever used an electronic device or social media in
connection with criminal conduct.” (Id. at p. 1122, italics added.)
       That is also the case here. Nothing in this record “suggests
that [Martinez] has ever used an electronic device or social media




                                  4
in connection with criminal conduct.” (In re Ricardo P., supra, 7
Cal.5th at p. 1122; see also In re David C. (2020) 47 Cal. App. 5th
657, 663 [court found electronic search condition invalid, noting
“[n]othing in the record suggests minor’s crimes involved any use
of electronics”].) As Martinez notes, she was homeless. She
states, “There was no telephone recovered during the search nor
any evidence that she had ever used a phone for illegal drug
sales, or even possessed a phone.”
       Martinez also points out that the trial court’s justification
was that the cell phone “could be searched for illegal activity,
including but not limited to, the possession, sale, and
transportation of illegal drugs, including methamphetamines.”
But this is analogous to the very general and hypothetical
justifications advanced to support the electronic search conditions
that the courts rejected in In re Ricardo P. and in In re David C.
        The trial court said that “[c]ell phone prohibitions . . . are
reasonably related to drug sales.” Certainly cell phones could be
used for drug offenses. But they also could be used in almost
every other category of crime. As stated in United States v. Lara
(9th Cir. 2016) 815 F.3d 605, 612, “We recognize that Officer
Ortiz searched Lara’s cell phone knowing that he had been
convicted of a drug crime and knowing that drug traffickers often
use cell phones to arrange sales. Given the ubiquity of cell
phones, almost any crime involving more than a single person
(and indeed many crimes involving just one person) would entail
the use of cell phones, which can be used not only for placing calls
and sending text messages, but also for sending emails, looking
up directions, and conducting Internet searches on various topics.
This ubiquity cuts against the government’s purported heightened
interest in conducting suspicionless searches of the cell phones of




                                  5
probationers with controlled substances convictions.” (Italics
added.)
       Consequently, hypothetical assumptions about cell phone
use cannot be the sole basis for imposing such a search condition.
(In re Ricardo P., supra, 7 Cal.5th at pp. 1121-1122.) There must
be “an actual connection apparent in the evidence, not one that is
just abstract or hypothetical.” (In re Alonzo M., supra, 40
Cal.App.5th at p. 166, italics added.)
       In In re Erica R. (2015) 240 Cal. App. 4th 907, the juvenile
defendant admitted possession of Ecstasy and the court imposed
a probation search condition involving her electronic devices. The
Court of Appeal struck the condition. It said, “There is nothing in
this record regarding either the current offense or Erica’s social
history that connects her use of electronic devices or social media
to illegal drugs. In fact, the record is wholly silent about Erica’s
usage of electronic devices or social media. Accordingly, ‘[b]ecause
there is nothing in [Erica’s] past or current offenses or [her]
personal history that demonstrates a predisposition’ to utilize
electronic devices or social media in connection with criminal
activity, ‘there is no reason to believe the current restriction will
serve the rehabilitative function of precluding [Erica] from any
future criminal acts.’ ” (Id. at p. 913, italics added.)
        The trial court’s reasoning could lead to a requirement
that in all drug conviction cases probation condition No. 30 is
mandatory because some defendants use cell phones to commit
drug crimes. But this position excludes consideration of the
individual facts of each case and it lumps all convicted
defendants for this crime into one category. The court’s
justification that searches of cell phones could be used to detect
future crimes could also justify requiring all probationers to be




                                 6
subject to cell phone searches. That may elevate law enforcement
efficiency, but it would do so at the expense of a constitutional
right.
       The People note that the trial court allowed Martinez to
obtain a cell phone and they claim the condition is necessary to
prevent “future criminality.” (People v. Lent (1975) 15 Cal. 3d
481, 486.). They claim that, apart from the absence of a history
of using cell phones, there may be other factors that could justify
such a search condition for a probationer. That may be possible
in certain cases given a sufficient factual showing. But first the
trial court would have to carefully weigh the privacy interest
with those facts to find a sufficient factual justification to impose
the condition. (In re Ricardo P., supra, 7 Cal.5th at p. 1121
[“Lent’s third prong requires more than just an abstract or
hypothetical relationship between the probation condition and
preventing future criminality”].) Here the trial court did not
engage in such a weighing process, it did not consider the privacy
interest or make specific case related factual findings to support
the condition. Consequently, the privacy interest must prevail.
                           DISPOSITION
       The judgment is modified to strike probation condition No.
30. In all other respects, the judgment is affirmed.
       NOT TO BE PUBLISHED.



                                     GILBERT, P. J.
We concur:



             PERREN, J.              TANGEMAN, J.




                                 7
                    Bruce A. Young, Judge

               Superior Court County of Ventura

                ______________________________

      David R. Greifinger, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Xavier Becerra, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Senior
Assistant Attorney General, Paul M. Roadarmel, Jr. and David F.
Glassman, Deputy Attorneys General, for Plaintiff and
Respondent.




                               8